PER CURIAM.
James P. Sirdevan, the legal father of the child at issue in this proceeding, petitions for a writ of certiorari seeking review of the trial court’s non-final order denying his motion for summary judgment wherein he challenged Respondent Jeffrey B. Strand’s standing to file a paternity petition. We GRANT the petition and QUASH the trial court’s order. See Slowinski v. Sweeney, 64 So.3d 128, 128-29 (Fla. 1st DCA 2011) (holding that a child born to an intact marriage cannot be the subject of a paternity proceeding brought by a biological father and determining that it was fundamental error for the trial court to grant relief pursuant to a nonexistent cause of action).
LEWIS, C.J., MARSTILLER and OSTERHAUS, JJ., concur.